Case 6:14-cv-01424-MC   Document 92-1   Filed 12/22/20   Page 1 of 4




                                                                EXHIBIT 1
                                                               Page 1 of 4
Case 6:14-cv-01424-MC   Document 92-1   Filed 12/22/20   Page 2 of 4




                                                                EXHIBIT 1
                                                               Page 2 of 4
Case 6:14-cv-01424-MC   Document 92-1   Filed 12/22/20   Page 3 of 4




                                                                EXHIBIT 1
                                                               Page 3 of 4
Case 6:14-cv-01424-MC   Document 92-1   Filed 12/22/20   Page 4 of 4




                                                                EXHIBIT 1
                                                               Page 4 of 4
